\



no.   so48




                          Mq   8,   1086
             ..       .




                          L
6.




5.
-   .   w-e-,   . .   “,   I”“,,   ‘W.   3
               "awe. 4..If aultu       Ntbrauptwithlntha
         tlatUrlthZnthe-                h.r.im  pk"t-&i*~p
        ta.nmtitrimab.-
        thatthao~ormuwa0pai6w~              Nthal Pa-
        d,to@harwiwth)prarmtaimtam      0””
                                          aa?md
        thawaa baAan8tothaatat. t&namJIcbAt
        amatilalullkthadutro~thaautoma8mrar
        totr wmfw
                a uommy
                     h h h th l
                              aua                  +a alawnnt
                           MoithoWoWb            ptulvtlu
                                aEuin# to the La      l8 au*
                                .oiadamaitrurrrC.            ma




            "8D2.7. ma pror101ana or ml. law abaA to
        OtmuatlN  or all 1an rolatlmg ta the
        t0u0 or rOOO or -          lta 6ua a nr %i%.”
        bldi.. th.r..rinth..Um....d...& c..dOftbO
        stat. eaaaurar.
             “SEC. 0. Tfu root that w           mu   on. Hflllaa
        oouwa   (3l.ooo,ooo.00)at tax..and taao how. boon
    pala l&a tha aupanao aaaoat      umw th    prwsatana
    ofthaauapanaoaaaamt~andadalbthubam
    axpwaadutothariqhtaftalopa?aaa
    lOM tONo WWOWh~                   in.ale to it#%iz
    th aa wr a a tnua o r va lid1
                              7‘,o r ma tax w a a o a o a -
    mnt th wa o r a,m th oto o t    tht  it u    ma p ip
    a a dimtNUdBa itb oIa g ia & tma       to a uth a r ?r
                                                        la a
    bria&#   o r luita tl8ae ma praaant mus         0la a o uut
    w rw th 0    p p 000   o ft00tw     ma ~31 St”0 o r amah
    tag..     and aaa.aRnta,       arO8taa   an oW?#a4y,     Ok..

             R.pwlr    by irpliNUN      OX. aOt f.TWOd.       -1’0   th.?.
or. m  oatarahtiry W tha saw lubJaat ud it ia 9.o.ibJ. t.
ONa tr wtha Ao tta oat
                   t 0. 0lma a tiTa
                                 Ofth aih a t,luo ho a n-
.~a       willba & WOE.J924 6.
                             fur .
nb a la a no r p r #a p lwia io ninth    a Ae
                                     d*~uQ” ,‘it’:~:~
muTo       .f0th.r...9mo..t.t*..       luabavMNaaa.1.6%.-
lotin leant that Art1010us8 ah.uAa mt ba w9.aA.d but tha
m   oata .hanAd b. road aud o~b.tmud t-.
                  00s
                    *to tu t .wwida SW                 mma r a mto w        lm to 00
~diraatthatauohtauaaan4?oaaabllEoaradit4to
n& m      loaouata and fun& mhao oolloat&. In lattiagu
th a luopawa   aooount tha   is&two peori&dtbat~~~~ ?.I4
mnaya       w     fuda        should   bo“i:
                                          9 oa4 tImrain,

            It raa hala ln xanian t. &Onart,   (Sup. ct. lose)
ur    9. w. (2) 810, tbnt tha stata lT*aawar na rltbNt    au-
thorit to aradft annoy to tha 8awol ~wanua fund of tha
stat9   kaaa ury when tba atatut* pzwidad that tha money
ahotlld~~dtothaTr~larior~,othr~a.
                 WathlnktherdUarrula                       thotthampr8aaioa0r
owthUg&              arbluaiwolunotbO~im                   olaoapplioabl~ ham
It lo at&ad             in   39 ‘A%. Jur.      9.   189:




                 mlaooaolusionhwraimbom                               ad la or NW..
aub~aat     to    t&t        part   of miola        4JBB

                 %harapwtoithaCwmaralLoml0fflaaahall
      fnaluda       all       IloNY    rw   Inwt,          9rLui9al     aad chm
      1 a a ao f
               alehool,
                 a      ualnm1~.amylmmnA0%a~lada."
                 Saa alao~iolaa             SSl9aMS~Oil.C.               8.lOsbwlth
r.ra?woa to tha Mnaral land orriaa.




ma   httw        wtiola doala
EM.    mm   c. Kill& ::aytl,1939, Pa4s 0


            ordimrily         vdt~      tha    tus0     ~4       SaO   -ted




the   wnta&atiN
      wnta&atiN         Or ,;rblola           7057b.      ii0 thbk      u88     was de-
a&d    toomr    judr suoh a aituticm
                jurr        aitrution baeauaa redoubtably
zmya       oannot bo taken into the R*aa    whan raaaivvd
        J t& or atatw   or luoh
                            uob mm,   oam"I ba datamined
until lrtw the lioena0 ia 01th~ 6mntti    w Irjaotad.
            XII www          to   row     *wand        punti~,         wa ora    0s th
opinion that tha emmaration 0s a 9artiouIm tax or raa in
2tialm 7OSTb doas not luo~aaufly pravmt    lta baw   la004
blaIuudu          irtlcla 4SUf.3
                               althollghpqunt la no! ao-
       mdb   l nlttenprotaataa    provldadfa,in u-tlola                                   I
            .
            Artlola 1037b Jaotfoz14 prwldr                         L11&t        aa follonr
           lIfatitia  aotbrowht wit.Unki~ g      s
      dthiu thy mnnw   hwaln prwldad
      htht    wont lt lhtllbt Urn dut a? tha State
      Ihaaauru to trauahr auoh menay Tram tha aua-

                         Nnd by loamma                  or a dapcait llllr

          wa ala0 aall your attantion                      ta that pwt ai i&i019
Glee millohprwleeo:
           I*’ .i ia so o na a th eltatua o r wna y 00
       laoedrlthtbr, Troaauraronadqoalt         roaai9t
      la aatanhm,    it abu     b0 tmaramd rm


      put round not       to
      r wum.d.’   l     *”
,